\
Case 2:1. 7-cv-00085-2-BR Document 19 Filed 05/26/20 Page1of5 PagelD 125
|

 

 

 

 

 

 

 

IN 1H UNITED STATES DISTRICT COURT US. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS NORTHERN DISTRICT OF TEXAS
| AMARILLO DIVISION FILED
|
| 2 6 2020
KEVIN DALE TEEL, § MAY <6 2
§ ‘
Petitioner | § CLERK, U.S. DISTRICT COUR
° § By joe
Deputy , _
v. §  2:17-CV-85-Z
§
UNITED STATES OF AMERICA, §
§
Respondent. §

ORDER OVERRULING OBJECTIONS,
ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION,
DISMISSING MOTION TO VACATE, SET ASIDE OR CORRECT SENTENCE

On April 24, 2020, the United States Magistrate Judge entered findings and conclusions
(ECF No. 17) on Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence (the “Motion to Vacate, Set Aside, or Correct Sentence”) (ECF No. 3). The Magistrate
Judge RECOMMENDS that Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence be
DISMISSED. On May 13, 2020, Petitioner filed objections to the findings, conclusions, and
recommendation (ECF No. 18). After making an independent review of the pleadings, files, and
records in this case and the findings, conclusions, and recommendation of the Magistrate Judge,
the Court concludes that the findings and conclusions are correct. For the reasons below,
Petitioner’s objections are OVERRULED.

I. PETITIONER’S OBJECTIONS

From examining Petitioner’s well-organized filing, the Court ascertains three objections to

the Magistrate Judge’s findings, conclusions, and recommendation. These objections may be

summarized as follows. First, Petitioner objects that the Magistrate Judge failed to consider the
Case 2:17-cv-00085-Z-BR Document 19 Filed 05/26/20 Page 2of5 PagelD 126

Supreme Court’s holding in Holland y. Florida, 560 U.S. 631 (2010), which “noted equitable
tolling is appropriate where extraordinary circumstances are presented.” ECF No. 18 at 2. Second,
Petitioner objects that the Magistrate Judge’s conclusion that his claims are not cognizable under
28 U.S.C. § 2255 is “directly refuted by the plain language of the statute.” Jd. at 3. Third, Petitioner
objects that he is “actually innocent of [his] predicates.” /d. at 6 (internal quotation marks omitted);
see also id. at 4 (addressing the Magistrate Judge’s recommendation on Petitioner’s actual
innocence claim). However, all three objections are insufficient for this Court to set aside the
Magistrate Judge’s findings and conclusions.

Regarding the first objection, the Magistrate Judge did not err in failing to mention the
Supreme Court’s holding in Holland. To review, the Magistrate Judge first found that Petitioner’s
claims were subject to a one-year period of limitation under 28 U.S.C. § 2255 and that “Petitioner’s
motion to vacate was thus due on or before July 31, 2016, unless equitably tolled.” ECF No. 17 at
17 (emphasis in original omitted). Then, she noted that “[e]quitable tolling is applied restrictively
and only in rare and exceptional circumstances.” /d. at 18 (internal marks omitted). Finally, she
observed that nothing in the Petitioner’s circumstances “r[o]se[] to the level of rare or exceptional
circumstance that would warrant equitable tolling.” /d. (internal marks omitted). She therefore
concluded that Petitioner’s claims are barred under 28 U.S.C. § 2255(f) because (1) Petitioner’s
Motion was filed on April 29, 2017—almost nine months after July 31, 2016—and (2) equitable
tolling did not apply to Petitioner.

Nothing in Holland affects this analysis. To the contrary, the Supreme Court in that case
adopted much of the existng Fifth Circuit jurisprudence on equitable tolling vis-d-vis the one-year
period of limitation. See Holland, 560 U.S. at 645 (“We have not decided whether AEDPA’s

statutory limitations period may be tolled for equitable reasons. Now, like all 11 Courts of Appeals

 
Case 2:17-cv-00085-Z-BR Document 19 Filed 05/26/20 Page 3of5 PagelD 127

that have considered the question, we hold that § 2244(d) is subject to equitable tolling in
appropriate cases.” (citations omitted)). Specifically, the Holland Court stated that “a petitioner is
entitled to equitable tolling only if he shows (1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way and prevented timely filing.” Jd. at 649
(internal marks omitted).

Assuming arguendo that Holland applies in the instant case, Petitioner fails to show that
the second part of the test has been met. He simply repeats his argument that the Federal Bureau
of Prisons (“BOP”) “prohibit{ed] inmates from possessing thier [sic] presentence investigative
report” and that this “created an actual impediment” to a timely filing of his Motion. ECF No. 18
at 2. But this argument was already addressed ably in the Magistrate Judge’s analysis. See ECF
No. 17 at 14-15. Specifically, BOP’s policy only prohibits inmates from physically possessing a
presentence report and expressly permits them to receive the report through mail and to review it
in a controlled setting. Hence, Petitioner’s first objection fails because he has not met the second
part of the Holland test for equitable tolling.

Regarding the second objection, the Magistrate Judge did not err in her reading of 28
U.S.C. § 2255 as Petitioner alleges. 28 U.S.C. § 2255 states in relevant part that:

[a] prisoner in custody under sentence of a court established by Act of Congress

claiming the right to be released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States .. . may move the court
which imposed the sentence to vacate, set aside or correct the sentence.

Petitioner makes the threadbare claim that his sentence was imposed “in violation of the

Constitution or laws of the United States,” specifically in light of United States v. Hinkle, 832 F.3d
569 (5th Cir. 2016) and United States v. Tanksley, 848 F.3d 347 (Sth Cir. 2017), supplemented by
854 F.3d 284 (5th Cir. 2017). However, this claim was discussed at length by the Magistrate Judge,

see ECF No. 17 at 8-13, and Petitioner does not address her analysis in any way. Hence,
Case 2:17-cv-00085-Z-BR Document 19 Filed 05/26/20 Page 40f5 PagelD 128

Petitioner’s second objection fails because he has not shown that his claims are cognizable under
28 U.S.C. § 2255.
Regarding the third objection, the Magistrate Judge did not err in (1) declining to find that

the “actual innocence” exception to the one-year period of limitations applied to defaulted claims

in noncapital sentencing matters, and (2) finding that even if the exception did apply, Petitioner |

failed to show that he was legally ineligible for the sentence imposed at the time he was sentenced.
Aside from two bare citations to Hinkle and Tanksley, Petitioner offers no response to the
Magistrate Judge’s analysis of this objection. Consequently, Petitioner’s third objection fails
because he has not shown that the “actual innocence” exception applies in his case.

II. ORDER

For the reasons stated above, it is therefore ORDERED that Petitioner’s objections (ECF
No. 18) are OVERRULED, that the findings, conclusions, and recommendation of the Magistrate
Judge (ECF No. 17) are ADOPTED, and that Petitioner’s Motion to Vacate, Set Aside, or Correct
Sentence (ECF No. 3) is DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District
Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner
has failed to make “a substantial showing of the denial of a constitutional right.” Slack v.
McDaniel, 529 U.S. 473, 483 (2000). The Court ADOPTS and incorporates by reference the
Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of its
finding that petitioner has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
Case 2:17-cv-00085-Z-BR Document19 Filed 05/26/20 Page5of5 PagelD 129

find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Jd. at 484.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

May 26 2020.

 

THEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
